Appeal by the defendant from a judgment of the Supreme Court, Queens County *871(Katz, J.), rendered January 9, 2001, convicting him of criminal possession of a weapon in the third degree and reckless endangerment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
By failing to make specific objections, the defendant failed to preserve his present contentions regarding the prosecutor’s opening statement and summation (see CPL 470.05 [2]; People v Udzinski, 146 AD2d 245 [1989]), and we decline to review them in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Santucci, J.P., Krausman, Townes and Cozier, JJ., concur.